Title: To James Madison from Samuel Lane, 22 August 1816
From: Lane, Samuel
To: Madison, James


        Copy
        
          Sir
          Washington August 22, 1816
        
        I regret the necessity of troubling you for directions respecting a late proposition of Mr Latrobe. That gentleman has surprised me by proposing to carry up part of the wall of what has been denominated the Central building of the Capitol, in other words to protrude the wall of the north wing upon the centre in order to enlarge the area of that wing. This, he says, is absolutely necessary to ennable him to introduce the new arrangement of the interior of the North wing which was sanctioned by a resolution of the Senate at their last session. The enclosed draft will I hope give a clear view of the subject.
        Notwithstanding Mr Latrobe persists in representing this measure as one long ago decided upon to me it is entirely new, and having consulted the late Commissioners it appeared to be equally new to them. I have some reason to suspect that it is an after thought to prop up the Vestibule of the north wing, the perilous state of which I once pointed out to you Ignorant how far the authority under which the repairs of the public buildings

are making would justify an addition to them. Ignorant too whether this particular measure had ever received your approbation or had even been submitted to your consideration, I would respectfully request your attention to it and to be favored with early instructions. If the wall is to go up preparations should in my opinion have been made sooner in the season and I know of nothing which ought to have delayed them.
        Mr George Boyd of the war Department goes out to London on public business, and has politely offered to execute some commissions for me, which will not only give us the benefit of Mr Boyd’s judgement and taste in the selection of the articles but they will come to us on better terms than we can procure them through any other channel. With a view to these advantages I am anxious to ascertain of what material the covering of the Presidents House and Capitol ought to be composed. If it is one which should be imported I can avail myself of Mr Boyd’s services Upon this subject there appears to be a diversity of opinion among artists. Mr Latrobe suggests the following list giving preference in the order in which they stand, Marble, Freestone, Zink, Iron, Copper. Capt. Hoban is decided in favor of Copper which Mr L. puts at the bottom of his list. It is of no consequence to add that my individual opinion coincides with the Captain’s. May I be favored with your directions on this point. I have the honor to be &c
        
          S. Lane
        
      